Appeal from an order of the Family Court of St. Lawrence County (Rogers, J.), entered September 27, 1991, which, in a proceeding pursuant to Family Court Act article 3, placed respondent in the custody of the St. Lawrence County Commissioner of Social Services upon adjudicating him a juvenile delinquent.
Respondent’s only contention on appeal is that, upon adjudicating him to be a juvenile delinquent, Family Court should have placed him on probation with the condition that he obey his father’s reasonable commands. We disagree. Although respondent’s relationship with his father was found to be the one stable factor in his life, the evidence indicates that his father has found respondent to be uncontrollable in the past. The probation report also indicates that respondent’s father has been uncooperative with the Probation Department. Contrary to respondent’s contention, the record shows that respondent needs counseling and continuous supervision, something his father cannot offer him at this time. Under the circumstances, we find the court’s placement of respondent in the custody of the St. Lawrence County Commissioner of Social Services to be the least restrictive available alternative that is consistent with respondent’s present needs and interests (see, Family Ct Act § 352.2 [2] [a]; Matter of Dane L., 155 AD2d 543; Matter of Leighton H., 112 AD2d 427, appeal dismissed 66 NY2d 914; Matter of Jerry D., 110 AD2d 635).
Mikoll, J. P., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the order is affirmed, without costs.